ERVIN, Chief Judge:
Current and former employees of the Arlington County, Virginia Fire Department (“Fire Shift Commanders”) brought this suit against Arlington County, Virginia, seeking declaratory, injunctive, and monetary relief, claiming that they were entitled to overtime compensation from Arlington County under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). District Judge Claude M. Hilton granted summary judgment in favor of Arlington County after determining that the Fire Shift Commanders are exempt from the overtime requirements of the FLSA under section 213(a)(1) because they are employed in an executive capacity: they are salaried employees who are paid more than $250 a week, they direct the activity of two or more firefighters on the shift, and their primary duty is the management of the fire station. See 29 C.F.R. § 541.1(f). The Fire Shift Commanders appeal that judgment.
We note that this is not the first time that the lower courts have been asked to apply the FLSA overtime provisions to Virginia fire captains. Several lower courts have been presented with similar disputes. See Int’l Ass’n of Firefighters v. City of Alexandria, 720 F.Supp. 1230 (E.D.Va.1989), appeals docketed, Nos. 89-2497, 89-2498 (4th Cir.1989); Sarver v. City of Roanoke, C/A No. 88-0179-R (W.D.Va. June 15, 1989); Chadwick v. City of Norfolk, C/A No. 88-248-N (E.D.Va. Dec. 19, 1988); Harkins v. Chesapeake, C/A No. 88-254-N (E.D.Va. Dec. 2, 1988). Like the lower court in this case, these courts have *292held that the fire captains were exempt employees.
We agree with the district court that the Fire Shift Commanders in this case are exempt from the FLSA overtime requirements. After reviewing the record and briefs, and after hearing oral arguments, we find that there are no material facts in dispute and that summary judgment was properly granted for the County. We affirm on the reasoning of the lower court. Hartman v. Arlington County, Virginia, 720 F.Supp. 1227 (E.D.Va.1989).
AFFIRMED.